Exhibit 10.44

 

FORM OF

CLOUD PEAK ENERGY INC.

2009 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Directors

 

THIS AGREEMENT, made as of the 4th day of January, 2012 (the “Grant Date”),
between Cloud Peak Energy Inc., a Delaware corporation (the “Company”), and
                     (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan (the “Plan”), as amended, in order to provide an additional
incentive to certain employees and directors of the Company and its
Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Restricted Stock Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock Units.

 

1.1.                            The Company hereby grants to the Grantee, and
the Grantee hereby accepts from the Company, an Award of
                           Restricted Stock Units on the terms and conditions
set forth in this Agreement.  Each Restricted Stock Unit corresponds to one
Share.  The Restricted Stock Units shall be settled solely by delivery of a
corresponding number of Shares at the times specified herein on the terms and
conditions set forth herein.

 

1.2.                            This Agreement shall be construed in accordance
with and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference); and except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

 

2.                                      Dividend Equivalent Rights.

 

During the period that the Restricted Stock Units are outstanding, the Grantee
shall be entitled to Dividend Equivalent Rights with respect to the Restricted
Stock Units, in an amount equivalent to the dividends paid by the Company on a
corresponding number of Shares. Dividend equivalents amounts credited in lieu of
cash or stock dividends will be deemed to be reinvested in additional Shares
based on the Fair Market Value of a Share on the date the dividend is paid (with
any fractional Share resulting therefrom rounded up to a whole Share) and a
corresponding additional number of Restricted Stock Units will be subject to the
Award hereunder.  Such additional Restricted Stock Units will be settled in
Shares at the same time as the Restricted Stock Units to which the dividend
equivalents relate.

 

--------------------------------------------------------------------------------


 

3.                                      Payment of Award.

 

3.1.                            Except in the case of a termination described in
Section 3.2, not more than thirty (30) days after date of the Grantee’s
separation from service from the Company due to the Grantee’s death, disability,
non-reelection to the Board, resignation from the Board with the prior consent
of the nominating and corporate governance committee or for any other reason,
the Company will deliver to the Grantee (or, the case of death, the Grantee’s
Beneficiary or, if none, the Grantee’s estate) one Share for each Restricted
Stock Unit subject to the Award hereunder.

 

3.2.                            In the event the Grantee is removed from the
Board for cause (pursuant to Delaware law or the Company’s Certificate of
Incorporation and Bylaws) all of the Restricted Stock Units shall immediately be
forfeited to the Company in their entirety without payment of consideration
therefor to the Grantee.

 

4.                                      Transferability.

 

The Grantee shall not sell, transfer, assign exchange, pledge, encumber or
otherwise dispose of an Award of Restricted Stock Units or any portion thereof.

 

5.                                      Effect of a Change in Control.

 

If a Change in Control occurs that constitutes a change in control event (as
defined in Treas. Reg. § 1.409A-3(i)(5)), all Shares subject to the Grantee’s
Restricted Stock Units shall be delivered to the Grantee on the date of such
Change in Control.

 

6.                                      Rights of Grantee.

 

The Grantee shall have no rights as a stockholder of the Company with respect to
the Restricted Stock Units until Shares are issued to the Grantee upon
settlement of the Award.  The Grantee’s rights in respect of the Restricted
Stock Units shall be limited to those of a general unsecured creditor of the
Company.

 

7.                                      Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

8.                                      No Right to Continued Service.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to be retained as a member of the Board.

 

8.                                      Withholding of Taxes.

 

The Grantee shall pay to the Company, or the Company and the Grantee shall agree
on such other arrangements necessary for the Grantee to pay, the applicable
federal, state and local income taxes required by law to be withheld (the
“Withholding Taxes”), if any, upon delivery of the Shares.  The Company shall
have the right to deduct from any distribution of cash to any

 

2

--------------------------------------------------------------------------------


 

Grantee, an amount equal to Withholding Taxes with respect to the Restricted
Stock Units.  In satisfaction of the obligation to pay Withholding Taxes to the
Company on any Shares, the Grantee may make a written election which may be
accepted or rejected in the discretion of the Company, to have withheld a
portion of the Shares then deliverable to the Grantee having an aggregate Fair
Market Value equal to the Withholding Taxes.

 

9.                                      Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.  No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.

 

10.                               Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

11.                               Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of laws principles thereof.

 

12.                               Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Grantee’s beneficiaries, heirs, executors, administrators
and successors.

 

13.                               Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes;
provided however, that this dispute resolution provision shall not interfere
with Grantees rights to pursue and protect his legal rights in a court of
competent jurisdiction.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

CLOUD PEAK ENERGY INC.

 

GRANTEE

 

 

 

 

 

 

 

 

 

By:

 

Print Name:

Title:

 

 

 

4

--------------------------------------------------------------------------------